NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1874
                                       ___________

                                 ANDRE JUSTE;
                           FRANTZ MELON, Plaintiff Father

                                             v.

          SECRETARY UNITED STATES DEPARTMENT OF STATE;
    SECRETARY UNITED STATES DEPARTMENT OF HOMELAND SECURITY

                                               Andre Juste,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No 2-17-cv-00327)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 16, 2017
              Before: RESTREPO, SCIRICA and FISHER, Circuit Judges

                           (Opinion filed: September 18, 2017)
                                      ___________

                                        OPINION *
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         The appellant, Andre Juste, is a Haitian citizen who was placed in removal

proceedings in 2015 pursuant to 8 U.S.C. § 1182(a)(6)(A)(i) and 1182(a)(2)(A)(i)(I) and

(II). 1 In March 2017, while the removal proceedings were pending, Juste commenced

this pro se action in the District Court seeking a declaration of citizenship pursuant to 8

U.S.C. § 1503. Juste claimed that in 1996, when he was under the age of 18, he gained

derivative citizenship through his legal guardian, Franz Melon. 2 The District Court

determined that it lacked jurisdiction to consider Juste’s citizenship claim and dismissed

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Juste now appeals from the District

Court’s order. 3

         We will affirm. Juste was required to raise his citizenship claim through

administrative channels before turning to the District Court. A person may seek proof of

citizenship by filing with USCIS a Form N-600, Application for Citizenship, pursuant to



1
  It appears that, at the time of this writing, Juste’s removal proceedings remain pending.
It is unclear from the record before us whether he raised his derivative-citizenship claim
before the agency, but to the extent he did so without success, he may obtain judicial
review of the agency’s ruling in the appropriate Court of Appeals through 8 U.S.C. §
1252. See Ortega v. Holder 592 F.3d 738, 743-44 (7th Cir. 2010).
2
  Alien children of United States-born or naturalized parents can, under certain
conditions, obtain derivative citizenship through 8 U.S.C. § 1432(a), the former
derivative-citizenship provision, or the Child Citizenship Act of 2000, § 1431, which
repealed and broadened the qualifications for derivative citizenship.
3
    We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                              2
Immigration & Nationality Act §§ 301, 309, 320, and/or 321. If the application is denied,

he must timely appeal to the Administrative Appeals Office. See 8 C.F.R.

§ 103.3(a)(1)(i)-(iv). If the Appeals Office denies his appeal, he may then bring a

declaratory judgment action under 28 U.S.C. § 2201 and 8 U.S.C. § 1503(a) challenging

the adverse administrative action.

         Juste does not contend—and nothing in the record otherwise suggests—that he

sought to establish his citizenship with USCIS before commencing this declaratory

judgment action in the District Court. In light of Juste’s failure to exhaust his

administrative remedies, the District Court correctly concluded that it lacked jurisdiction

to consider the case, see 8 U.S.C. § 1252(d)(1); Alleyne v. Immigration & Naturalization

Serv., 879 F.2d 1177, 1182 (3d Cir. 1989), and properly dismissed it pursuant to 28

U.S.C. § 1915(e)(2)(B).

         We have considered Juste’s remaining arguments and conclude that they are

meritless. Accordingly, we will affirm the District Court’s judgment. 4




4
    The motion for an extension of time to file a reply brief and appendix is denied.
                                               3